Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on March 1, 2007 1933 Act File No. 333-44010 1940 Act File No. 811-10067 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 11 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 14 x EATON VANCE VARIABLE TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on May 1, 2007 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance VT Floating-Rate Income Fund A diversified mutual fund seeking high current income Eaton Vance VT Large-Cap Value Fund A diversified mutual fund seeking total return Eaton Vance VT Worldwide Health Sciences Fund A diversified global growth mutual fund concentrating in health sciences companies Prospectus Dated May 1, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summaries 2 Purchasing and Redeeming Shares ^ 14 Investment Objectives & Principal Policies and Risks ^ 8 Tax Information ^ 17 Management and Organization ^ 13 Financial Highlights ^ 18 Valuing Shares ^ 14 This prospectus contains important information about the Funds which are available for purchase by separate accounts of insurance companies. Please save it for reference. Fund Summaries This section summarizes the investment objectives and principal strategies and risks of investing in each Fund. Investment Objectives and Principal Strategies Eaton Vance VT Floating-Rate Income Fund. The VT Floating-Rate Income Funds investment objective is to provide a high level of current income. To do so, the Fund invests primarily in senior floating rate loans (Senior Loans). Senior Loans typically are of below investment grade quality and have below investment grade credit ratings, which ratings are associated with securities having high risk, speculative characteristics. The Fund invests at least 80% of its net assets in income producing floating rate loans and other floating rate debt securities. The Fund may also purchase investment grade fixed income debt securities and money market instruments. The Fund may invest up to 25% of its total assets in foreign securities and may engage in certain hedging transactions. The Fund may purchase derivative instruments, such as futures contracts and options thereon, interest rate and credit default swaps, credit linked notes and currency hedging derivatives. Eaton Vance VT Large-Cap Value Fund. The VT Large-Cap Value Funds investment objective is to seek total return. The Fund invests primarily in value stocks of large-cap companies. Value stocks are common stocks that, in the opinion of the investment adviser, are inexpensive or undervalued relative to the overall stock market. The portfolio manager generally considers large-cap companies to be those companies having market capitalizations equal to or greater than the median capitalization of companies included in the Russell 1000 Value Index. The Fund normally invests at least 80% of its net assets in equity securities of large-cap companies. The Fund primarily invests in dividend-paying stocks. If Fund expenses exceed income, Fund shareholders will not receive income distributions. The Fund may invest in convertible debt securities (including securities rated below investment grade (so-called "junk bonds")). The Fund may also invest in real estate investment trusts for income. The Fund may invest up to 25% of its total assets in foreign securities. The Fund may at times engage in derivatives transactions (such as futures contracts and options, forward currency exchange contracts, covered short sales and equity swaps) to protect against price declines, to enhance returns or as a substitute for purchasing or selling securities. Eaton Vance VT Worldwide Health Sciences Fund. The VT Worldwide Health Sciences Funds investment objective is to seek long-term capital growth by investing in a worldwide and diversified portfolio of health sciences companies. The Fund invests at least 80% of net assets in securities (primarily common stocks) of companies principally engaged in the development, production or distribution of products or services related to scientific advances in health care, including biotechnology, diagnostics, managed healthcare and medical equipment and supplies and pharmaceuticals. The Fund invests in companies with a broad range of market capitalizations, including small companies. The Fund invests significantly in foreign securities and will normally be invested in issuers located in at least three different countries. In managing the portfolio, the portfolio managers look for stocks that will grow in value over time, regardless of short-term market fluctuations. The Fund concentrates (that is, invests at least 25% of its assets) its investments in medical research and the health care industry. Principal Risk Factors Eaton Vance VT Floating-Rate Income Fund. The VT Floating-Rate Income Fund invests primarily in below investment grade floating rate loans and floating rate debt obligations, which are considered speculative because of the credit risk of their issuers. Changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of these securities to make principal and interest payments. Such companies are more likely to default on their payments of interest and principal owed to the Fund than issuers of investment grade bonds, and such defaults could reduce the Funds net asset value and income distributions. An economic downturn generally leads to a higher non-payment rate, and a loan or other debt obligation may lose significant value before a default occurs. Lower rated investments also may be subject to greater price volatility than higher rated investments. Moreover, the specific collateral used to secure a loan may decline in value or become illiquid, which would adversely affect the loans value. Economic and other events (whether real or perceived) can reduce the demand for certain Senior Loans or Senior Loans generally, which may reduce market prices and cause the Funds net asset value per share to fall. The frequency and magnitude of such changes cannot be predicted. Loans and other debt securities are also subject to the risk of increases in prevailing interest rates, although floating rate securities reduce this risk. Interest rate changes may also increase prepayments of loans and other debt obligations and require the Fund to invest assets at lower yields. No active trading market may exist for certain loans, which may impair 2 the ability of the Fund to realize the full value of such loans in the event of the need to liquidate such assets. Adverse market conditions may impair the liquidity of some actively traded loans. The value of foreign investments is affected by changes in foreign tax laws (including withholding tax), government policies (in this country or abroad) and relations between nations, and trading, settlement, custodial and other operational risks. In addition, the costs of investing abroad are generally higher than in the United States, and foreign securities markets may be less liquid, more volatile and less subject to governmental supervision than markets in the United States. Foreign investments also could be affected by other factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information, and potential difficulties in enforcing contractual obligations. The Fund may use forward currency exchange contracts or other permitted hedging techniques to attempt to mitigate adverse effects of foreign currency fluctuations; however, there is no certainty that such strategy will be successful. The Funds use of derivatives is subject to certain limitations and may expose the Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty and unexpected price or interest rate movements. Hedging transactions involve a risk of loss due to unanticipated changes in exchange or interest rates, as well as the risk of counterparty default. The Fund is not a money market fund and its net asset value will fluctuate. The Fund is not appropriate for investors who cannot assume the greater risk of capital depreciation or loss inherent in seeking higher yields. Eaton Vance VT Large-Cap Value Fund. Large-cap companies may be unable to respond quickly to competitive challenges and also may be unable to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. The value of Fund shares is sensitive to stock market volatility. If there is a general decline in the value of U.S. stocks, the value of the Funds shares will also likely decline. Changes in stock market values can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that values will return to previous levels. Because the Fund may invest a portion of its assets in foreign securities, the value of Fund shares may be affected by changes in currency exchange rates and developments abroad. The use of derivative transactions is subject to certain limitations and may expose the Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty or unexpected price or market movements. Value stocks held by the Fund may be undervalued in relation to the overall market due to adverse economic conditions or other near-term difficulties that cause them not to achieve their expected financial potential. Undervaluation may also arise because companies are misunderstood by investors or because they are out of step with favored market themes. Value stocks may not achieve their expected financial potential. Because VT Large-Cap Value Fund may invest in fixed-income securities, the value of Fund shares may be sensitive to increases in prevailing interest rates and the creditworthiness of issuers. Fixed-income securities rated below investment grade (so-called junk bonds) may have speculative characteristics. Also, changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of lower rated securities to make principal and interest payments. Lower rated securities also may be subject to greater price volatility than higher rated obligations. Eaton Vance VT Worldwide Health Sciences Fund. The value of shares of VT Worldwide Health Sciences Fund is sensitive to stock market volatility. Moreover, the stocks in which the Fund invests may be more volatile than the stock market as a whole. If there is a decline in the value of publicly-traded stocks, the value of Fund shares will also likely decline. Changes in stock market values can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that values will return to previous levels. Because the Fund can invest a significant portion of assets in foreign securities, the value of Fund shares can also be adversely affected by changes in currency exchange rates and political and economic developments abroad. In emerging or less-developed countries, these risks can be significant. The securities of smaller companies are generally subject to greater price fluctuation and investment risk than securities of more established companies. The VT Worldwide Health Sciences Fund concentrates its investments in medical research and the health care industry, so the Fund will likely be affected by events that adversely affect that industry. The Fund has historically held fewer than 60 stocks at any one time; therefore, the Fund is more sensitive to developments affecting particular stocks than would be a more broadly diversified fund. These developments include product obsolescence, the failure of the issuer to develop new products and the expiration of patent rights. The value of Fund shares can also be impacted by regulatory activities that affect health sciences companies. For instance, increased regulation can increase the cost of bringing new products to market and thereby reduce profits. 3 No Fund is a complete investment program and you may lose money by investing in a Fund. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Because the Funds use this combined prospectus, a Fund could be held liable for a misstatement or omission made about another Fund. The Trusts Trustees considered this risk in approving the use of a combined prospectus. VT Floating-Rate Income Fund Performance Information. The following bar chart and table provide information about the VT Floating-Rate Income Funds performance for each calendar year through December 31, . The returns in the bar chart do not reflect any insurance-related expenses and charges. If such charges were reflected, the returns would be lower. The table contains returns for the Funds shares and a comparison of the Funds performance to the performance of a broad-based, unmanaged loan market index. Please refer to the prospectus for your insurance contract for information about insurance-related charges and performance data reflecting those charges and expenses. Although past performance is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. For the period from December 31, 2001 through December 31, , the Funds highest quarterly total return was % for the quarter ended , and its lowest quarterly return was % for the quarter ended . Average Annual Total Return as of December 31, One Year Five Years Life of Fund VT Floating-Rate Income Fund % % % S&P/LSTA Leveraged Loan Index (reflects no deduction for fees or expenses) % % % The Fund commenced operations on May 2, 2001. Life of Fund returns are calculated from May 31, 2001. The S&P/LSTA Leveraged Loan Index is an unmanaged loan market index. Investors cannot invest directly in an index. (Source: Bloomberg, L.P.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.575% Distribution Fees 0.250% Shareholder Servicing Fees 0.250% Other Expenses % Total Annual Fund Operating Expenses % Your variable annuity contract or variable life insurance policy (Variable Contract) is a contract between you and the issuing life insurance company. The Funds are not parties to that Variable Contract, but are merely investment options made available to you by your insurance company under your Variable Contract. The fees and expenses of the Funds are not fixed or specified under the terms of your variable contract. The table does not reflect expenses and charges that are, or may be, imposed under your variable annuity contract or variable life insurance policy. For information on these charges, please refer to the applicable variable contract prospectus, prospectus summary or disclosure statement. If you participate through a qualified pension plan or retirement plan, the table does not reflect direct expenses of the plan, and you should consult your administrator for more information. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example does not reflect expenses and charges which are, or may be, imposed under your variable annuity contract or variable life insurance policy. The Example assumes that you invest $10,000 in the Fund for the time 4 periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years VT FLoating-Rate Income Fund shares $ Eaton Vance VT Large-Cap Value Fund Prior Performance of Similar Fund Because VT Large-Cap Value Fund has not commenced operations as of the date of this prospectus, the Fund has no operating history or performance information. However, the Fund is expected to be managed in a style that is substantially similar to that of Eaton Vance Large-Cap Value Fund, which is managed by the same portfolio manager as VT Large-Cap Value Fund and which has an investment objective and policies identical to the Fund. Eaton Vance Large-Cap Value Fund (the "Retail Fund"), is a registered investment company that offers its shares to the general public. The performance information below relates solely to the Retail Fund. Past performance is no guarantee of future results. Moreover, although the VT Large-Cap Value Fund is expected to be managed in a style that is substantially similar to that of its corrresponding Retail Fund, the VT Large-Cap Value Fund will not have the same performance as the Retail Fund. The VT Large-Cap Value Funds performance may vary from that of the Retail Fund due to factors including differences in the Funds expenses, cash flows and portfolio size, as well as differences in the tax considerations of the Funds shareholders. Eaton Vance Large-Cap Value Fund Performance Information.
